          Case 7:18-cr-00077-VB Document 63
                                         64 Filed 02/15/21 Page 1 of 2




                         SUSAN C. WOLFE, ESQ.
                            Law office of Susan C. Wolfe
                              1700 Broadway, 41st Floor
                                 New York, York 10019
          APPLICATION GRANTED
          Ms. Wolfe is re-appointed as defendant Bradshaw's CJA attorney in this
Tel:   (917) 209-0441                                       Diane Fischer,
          matter. However, while Ms. Wolfe is correct that      the Court denied Bradshaw's
Email: scwolfe@scwolfelaw.com                               of counsel
          motion for reconsideration before he filed a reply, Bradshaw was not
          automatically entitled to file a reply, and, in any event, the Court acted only
          after careful consideration of everything Bradshaw said in his motion, as well
                                                   February 15, 2021
          as in his several prior motions and submissions. Bradshaw has now moved yet
          again for reconsideration. (Doc. #62). Ms. Wolfe may supplement that motion
By ECF with her own submission, but she must do so by no later than 3/2/2021. The
Hon. Judge    Vincent L.
          government      Briccetti
                        shall file a response to Ms. Wolfe's submission by 3/9/2021.
United States    District
          SO ORDERED:     Judge
United State District Court
300 Quarropas Street
White Plains,   NY 10601
          ______________________________________
Via Email:Vincent L. Briccetti, U.S.D.J. 2/15/2021and ECF
             Donna_Hilbert@nysd.uscourts.gov

             Re: United States v. Adrian Bradshaw, Docket No. 18-CR-77 (VB)

Dear Judge Briccetti:

       I am writing to request that the Court grant Adrian Bradshaw’s request for
my appointment to represent him on his motion for Compassionate Release. I am
aware that the Court has previously denied his motion and a motion for
reconsideration. Since the Court had not received his reply papers at the time it
ruled on his motion for reconsideration, I would ask the Court to re-open that
motion, or to permit Mr. Bradshaw to make a renewed motion through counsel.
Although the Court denied his request for the appointment of counsel at the outset,
the Court did so without prejudice.

       I believe that, at this time, I can add value to Mr. Bradshaw’s position in
light of several changed circumstances, including the current conditions in the
prisons, the effects on Mr. Bradshaw’s health, the Second Circuit’s decision in
United States v. Brooker, 976 F.3d 228 (2d Cir. Sept. 25, 2020), and the fact that he
is approaching the final stretch of his incarceration. Compassionate release
encompasses, not just release, but a reduction in an inmate’s sentence in
recognition of the conditions of confinement he has endured and, not just the risk of
infection, but the risks of re-infection.

      I believe that I will be able to present his position to the Court in a cogent,
organized, and comprehensive way that assists the Court in an evaluation of the
         Case 7:18-cr-00077-VB Document 63
                                        64 Filed 02/15/21 Page 2 of 2

Honorable Vincent L. Briccetti
February 15, 2021
Page 2



merits. The issue of an inmate’s worthiness of compassion is an individualized and
discretionary one; therefore, I do not intend to marshal decisions in other cases,
which are legion now, but I will cite a few that discuss the significance of certain
factors or suggest an approach.

      I therefore respectfully request that the Court appoint me under the
Criminal Justice Act to move for compassionate release on Mr. Bradshaw’s behalf.

      Thank you for your consideration.

                                             Respectfully submitted,

                                             s/

                                             Susan C. Wolfe
